EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Taylor on 9/8/2022.
The application has been amended as follows: 

Claim 1 is amended at line 8 to read:
“(ii) reinforce the second body member;
	a stop arm extending from a first body panel; and
	a stop member extending from the stop arm;
	wherein the stop member is configured to engage at least the body reinforcement member to stop movement of the first body panel in a first direction;
	wherein the stop arm extending defines a stop member engagement region;
	wherein the stop member extends from a surface of the stop arm to engage a region;
	wherein the hinge vehicle . . .”
Claims 9-10 are cancelled.
Claim 11 is amended at line 13 to read:
“bracket portion, and (iii) a wheel mounting portion;
	a body reinforcement member configured to be connected to the hinge connection member;
	a stop arm moveable with the first body panel; and
	a stop member extending from the stop arm;
	wherein the stop member is configured to engage at least the body reinforcement member to stop movement of the first body panel in a first direction;
	wherein the second . . .”
Claim 15 is cancelled.
Claim 22 is amended at line 9 to read “to connect a third bore”.
Claim 22 is amended at line 12 to read “to connect the third bore of the first plurality of bores and a fifth bore”.
Claim 23 is cancelled.
New claim 24 is added: “The hinge and bracket assembly of Claim 22, wherein the third bore is an elongated bore.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734